Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11075075 B2 (hereafter ‘075). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant application 17/381,700
‘075
1. A semiconductor device comprising: 


a gate electrode; 
5a first insulating film over the gate electrode; 
an oxide semiconductor over the first insulating film; 
a pair of electrodes over the oxide semiconductor, the pair of electrodes becoming narrower towards each other in a plan view; and 
a second insulating film over the oxide semiconductor. 
 
































2. The semiconductor device according to claim 1, wherein the oxide semiconductor contains a first oxide semiconductor and a second oxide semiconductor in contact with a top surface of the first oxide semiconductor, wherein the first oxide semiconductor and the second oxide semiconductor each 15contain In, an element M (M is gallium, aluminum, silicon, boron, yttrium, tin, copper, vanadium, beryllium, titanium, iron, nickel, germanium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, tungsten, or magnesium), and Zn, and wherein the first oxide semiconductor includes a region having lower crystallinity than the second oxide semiconductor.  

3. The semiconductor device according to claim 2, wherein the first oxide semiconductor and the second oxide semiconductor each include a region where an In content is greater than or equal to 40 % and less than or equal to 50 % of a total number of In, M, and Zn atoms, and a region where an M content is greater than 25or equal to 5 % and less than or equal to 30 % of the total number of In, M, and Zn atoms. 
 
4. The semiconductor device according to claim 2, wherein in each of the first oxide semiconductor and the second oxide semiconductor, an atomic ratio of M is greater than or equal to 1.5 and less than or equal to 2.5, and an atomic 30ratio of Zn is greater than or equal to 2 and less than or equal to 4 in the case where an atomic ratio of In is 4.  

5. The semiconductor device according to claim 2, wherein in each of the first oxide semiconductor and the second oxide semiconductor,86Attorney Docket No.: 12732-1948002Client Ref. No.: PCTUS25651-C1 an atomic ratio of M is greater than or equal to 0.5 and less than or equal to 1.5, and an atomic ratio of Zn is greater than or equal to 5 and less than or equal to 7 in the case where an atomic ratio of In is 5.  

56. The semiconductor device according to claim 2, wherein a peak at around 2θ = 310 is not observed in the first oxide semiconductor and a peak at around 2θ = 310 is observed in the second oxide semiconductor in the case where the oxide semiconductors are measured by XRD analysis.  

107. A semiconductor device comprising: 


a gate electrode, 
a first insulating film over the gate electrode: 
an oxide semiconductor over the first insulating film; 
a pair of electrodes over the oxide semiconductor, the pair of electrodes becoming 15narrower towards each other in a plan view: and a second insulating film over the oxide semiconductor. wherein an edge of the oxide semiconductor in a channel length direction and a narrowing side of one of the pair of electrodes intersects at an acute angle.  





























208. The semiconductor device according to claim 7, wherein the oxide semiconductor contains a first oxide semiconductor and a second oxide semiconductor in contact with a top surface of the first oxide semiconductor, wherein the first oxide semiconductor and the second oxide semiconductor each contain In, an element M (M is gallium, aluminum, silicon, boron, yttrium, tin, copper, 25vanadium. beryllium, titanium, iron, nickel, germanium, zirconium, molybdenum, lanthanum, cerium. neodymium. hafnium, tantalum, tungsten, or magnesium), and Zn, and wherein the first oxide semiconductor includes a region having lower crystallinity than the second oxide semiconductor. 
 
309. The semiconductor device according to claim 8, wherein the first oxide semiconductor and the second oxide semiconductor each include a region where an In content is greater than or equal to 40 % and less than or equal to 50 % of a total number of In, M. and Zn atoms, and a region w here anM content is greater than 87Attorney Docket No.: 12732-1948002 Client Ref. No.: PCTUS25651-C1 or equal to 5 % and less than or equal to 30 % of the total number of In, M, and Zn atoms.  

10. The semiconductor device according to claim 8, wherein in each of the first oxide semiconductor and the second oxide semiconductor, 5an atomic ratio of M is greater than or equal to 1.5 and less than or equal to 2.5, and an atomic ratio of Zn is greater than or equal to 2 and less than or equal to 4 in the case where an atomic ratio of In is 4.  

11. The semiconductor device according to claim 8, 10wherein in each of the first oxide semiconductor and the second oxide semiconductor, an atomic ratio of M is greater than or equal to 0.5 and less than or equal to 1.5, and an atomic ratio of Zn is greater than or equal to 5 and less than or equal to 7 in the case where an atomic ratio of In is 5.  

1512. The semiconductor device according to claim 8, wherein a peak at around 2θ = 310 is not observed in the first oxide semiconductor and a peak at around 2θ = 310 is observed in the second oxide semiconductor in the case where the oxide semiconductors are measured by XRD analysis.
1. A semiconductor device containing a metal oxide, the semiconductor device comprising: 
a gate electrode; 
a first insulating film over the gate electrode; 
the metal oxide over the first insulating film; 
a pair of electrodes over the metal oxide; and 
a second insulating film over the metal oxide, 
wherein each of the pair of electrodes comprises a narrow region and a wide region, 
wherein the narrow region is narrower than the metal oxide in a channel width direction, 
wherein the wide region is wider than the metal oxide in the channel width direction, 
wherein both the narrow region and the wide region overlap with the metal oxide, 
wherein the metal oxide comprises a source region, a drain region, a first region, a second region, and a third region, 
wherein the source region is in contact with one of the pair of electrodes, 
wherein the drain region is in contact with the other of the pair of electrodes, wherein the first region, the second region, and the third region are each sandwiched between the source region and the drain region along a channel length direction, 
wherein the second region is sandwiched between the first region and the third region along the channel width direction, 
wherein the first region and the third region each include an end portion of the metal oxide, and 
wherein the length of the second region along the channel length direction is less than the length of the first region or the length of the third region along the channel length direction.

4. The semiconductor device according to claim 1, 
wherein the metal oxide contains a first metal oxide and a second metal oxide in contact with a top surface of the first metal oxide, wherein the first metal oxide and the second metal oxide each contain In, an element M (M is gallium, aluminum, silicon, boron, yttrium, tin, copper, vanadium, beryllium, titanium, iron, nickel, germanium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, tungsten, or magnesium), and 
Zn, and wherein the first metal oxide includes a region having lower crystallinity than the second metal oxide.




5. The semiconductor device according to claim 4, wherein the first metal oxide and the second metal oxide each include a region where an In content is greater than or equal to 40% and less than or equal to 50% of the total number of In, M, and Zn atoms, and a region where an M content is greater than or equal to 5% and less than or equal to 30% of the total number of In, M, and Zn atoms.


6. The semiconductor device according to claim 4, wherein in each of the first metal oxide and the second metal oxide, the atomic ratio of M is greater than or equal to 1.5 and less than or equal to 2.5, and the atomic ratio of Zn is greater than or equal to 2 and less than or equal to 4 in the case where the atomic ratio of In is 4.


7. The semiconductor device according to claim 4, wherein in each of the first metal oxide and the second metal oxide, the atomic ratio of M is greater than or equal to 0.5 and less than or equal to 1.5, and the atomic ratio of Zn is greater than or equal to 5 and less than or equal to 7 in the case where the atomic ratio of In is 5.


8. The semiconductor device according to claim 4, wherein a peak at around 2θ=31° is not observed in the first metal oxide and a peak at around 2θ=31° is observed in the second metal oxide in the case where the metal oxide is measured by XRD analysis.



1. A semiconductor device containing a metal oxide, the semiconductor device comprising: 
a gate electrode; 
a first insulating film over the gate electrode; 
the metal oxide over the first insulating film; 
a pair of electrodes over the metal oxide; and 
a second insulating film over the metal oxide, 
wherein each of the pair of electrodes comprises a narrow region and a wide region, 
wherein the narrow region is narrower than the metal oxide in a channel width direction, 
wherein the wide region is wider than the metal oxide in the channel width direction, 
wherein both the narrow region and the wide region overlap with the metal oxide, 
wherein the metal oxide comprises a source region, a drain region, a first region, a second region, and a third region, 
wherein the source region is in contact with one of the pair of electrodes, 
wherein the drain region is in contact with the other of the pair of electrodes, wherein the first region, the second region, and the third region are each sandwiched between the source region and the drain region along a channel length direction, 
wherein the second region is sandwiched between the first region and the third region along the channel width direction, 
wherein the first region and the third region each include an end portion of the metal oxide, and 
wherein the length of the second region along the channel length direction is less than the length of the first region or the length of the third region along the channel length direction.

4. The semiconductor device according to claim 1, wherein the metal oxide contains a first metal oxide and a second metal oxide in contact with a top surface of the first metal oxide, wherein the first metal oxide and the second metal oxide each contain In, an element M (M is gallium, aluminum, silicon, boron, yttrium, tin, copper, vanadium, beryllium, titanium, iron, nickel, germanium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, tungsten, or magnesium), and 
Zn, and wherein the first metal oxide includes a region having lower crystallinity than the second metal oxide.

5. The semiconductor device according to claim 4, wherein the first metal oxide and the second metal oxide each include a region where an In content is greater than or equal to 40% and less than or equal to 50% of the total number of In, M, and Zn atoms, and a region where an M content is greater than or equal to 5% and less than or equal to 30% of the total number of In, M, and Zn atoms.


6. The semiconductor device according to claim 4, wherein in each of the first metal oxide and the second metal oxide, the atomic ratio of M is greater than or equal to 1.5 and less than or equal to 2.5, and the atomic ratio of Zn is greater than or equal to 2 and less than or equal to 4 in the case where the atomic ratio of In is 4.

7. The semiconductor device according to claim 4, wherein in each of the first metal oxide and the second metal oxide, the atomic ratio of M is greater than or equal to 0.5 and less than or equal to 1.5, and the atomic ratio of Zn is greater than or equal to 5 and less than or equal to 7 in the case where the atomic ratio of In is 5.


8. The semiconductor device according to claim 4, wherein a peak at around 2θ=31° is not observed in the first metal oxide and a peak at around 2θ=31° is observed in the second metal oxide in the case where the metal oxide is measured by XRD analysis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819